CaS€ 1-18-45087-CGC DOC 16 Filed 10/29/18 Entered 10/29/18 12214:02

 

 

 

UNITED STATES BANKRUPTCY COURT Retum Date: November 15, 2018
EASTERN DISTRICT OF NEW YORK Time: 10:00 a.m.

X
In re:

Chapter 13
RICHARD TOBING Case No.: 118-45087-608
Debtor(s) NOTICE OF MOTION

X

SIRS / MADAMS:

PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of
the above captioned estate, Will move before the Honorable Carla E. Craig, United States
Bankruptcy Judge, on the 15th day of NOVEMBER, 2018 at 10:00Al\/l, at the United States
Bankruptcy Court located at 271 Cadman Plaza East - Courtroom 3529, Brooklyn, New York
11201, for an Order pursuant to ll U.S.C. ll U.S.C. §§329(b), 330(a)(l)(A), 521, & 1307(0),
and Local Bankruptcy Rule 2017, (i) dismissing this case by reason of the debtor(s)’ failure to
submit monthly pre-confirmation payments, failure to provide and/or flle documents, failure to
appear at §341 meeting of creditors, (ii) disgorging legal fees in full paid by the debtor to debtor’
counsel, Pasquale Calcagno; (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just
and proper.

PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be
filed With the Court and served on the undersigned no later than seven (7) days prior to the return
date of this motion.

Dated: Islandia, NeW York Yours, etc.
October 29, 2018
MICHAEL J. MACCO
Chapter 13 Trustee
2950 Express Drive South, Suite 109
lslandia, New York 11749
(631) 549-7900

T0.' Ojj”lce ofthe United Staz‘es Trustee
Richard Tobing
Pasquale Calcagno, Esq., Attorney for Debtor(s)
Dz`tech Financl`al LLC, Creditor
Wells Fargo Bank, NA, Crea'itor
Rushmore Loan Management Services, LLC, Creditor
Bayvz'ew Loan Servz'cz`ng, LLC, Crea’itor

CaS€ 1-18-45087-CGC DOC 16 Filed 10/29/18 Entered 10/29/18 12214:02

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

--- --X tmm1634
In re:
Chapter 13
RICHARD TOBING Case No.: 118-45087-608
Debtor(s) APPLICATION
--X

 

TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate,
respectfully represents, as follows:

1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
September 5, 2018, and thereafter MICHAEL J. MACCO was duly appointed and has qualified
as Trustee.

2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
confirmation payments to the Trustee.

3. ln addition, as of this date the debtor has failed to provide the Trustee with copies
of paystubs from employer for sixty (60) days prior to filing; copies of 2017 Tax Retums; and
written appraisals for all properties

4. Furthermore, the debtor failed to appear at the initial §341 meeting of creditors,
held on October 17, 2018 at 10:15 a.m.

5. The debtors’ counsel, Pasquale Calcagno, also failed to appear on the
debtor’s behalf at the §341 meeting of creditors, held on October 17, 2018 at 10:15 a.m.

6 As per the Disclosure of Attorney Compensation provided to the Trustee with
this petition, Mr. Calcagno states that the full legal fee charged for preparation of this petition
was $7,500.00, and which further states was paid $2,500.00 prior to the date of filing. Thc
balance due is $5,000.00. A copy of the Disclosure of Attorney Compensation is annexed hereto
as Exhibit “A ”.

7 Section 329(b) of the Bankruptcy Code clearly states, as follows:
“If such compensation exceeds the reasonable value of any such
services the court may cancel any such agreement or order the
return of any such payment, to the extent excessive, ”

8 Section 330(a)(1)(A) of the Bankruptcy Code clearly states, as follows:
“Ap‘er notice to the parties in interest and the United States

Trustee and a hearing, and subject to sections 326, 328, and 329,
the court may award to a trustee, an examiner, a professional

CaS€ 1-18-45087-0€€ DOC 16 Filed 10/29/18 Entered 10/29/18 12214:02

person employed under section 327 or 1103 - reasonable
compensation for actual, necessary services rendered by the
trustee, examiner, professional person, or attorney and by any
paraprofessional person employed by any such person,' and [] ”

9 The Trustee recommends that Mr. Calcagno’ s legal fees be disgorged in full,
and turned over to the Clerk of the Court for administration of other cases.

10 This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

WHEREFORE, the Trustee requests for an Order pursuant to the provisions of
11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(0), and Local Bankruptcy Rule 2017, (i)
dismissing this case, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Pasquale Calcagno, (iii) turning disgorged fees over to the Clerk of the Court for administration
of other cases, and (iv) for such other and further relief as this Court deems just and proper.

Dated: lslandia, New York
October 29, 2018 /s/Michael J. Macco
Michael J. Macco, Chapter 13 Trustee
2950 Express Drive South, Suite 109
lslandia, New York 11749
(631) 549-7900

CaS€ 1-18-45087-0€€ DOC 16 Filed 10/29/18 Entered 10/29/18 12214:02

EXHlB/TA

CaS€ 1-18-45087-C€C DOC 16 Filed 10/29/18 Entel’ed 10/29/18 12214202
Case 1-18-45087-0€€ DOC 1 Filed 09/05/18 Entered 09/05/18 17211;04

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District ofNew York, Brooklyn Division
ln re Tobing, Richard Case No.
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

|. Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), l certify that l am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to bc paid to mc, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

l-`or legal services, l have agreed to accept __ _ _ ________ __ __ __ $ 7,500-00
Prior to the filing ofthis statementlhave received _ _ _ _ __ _ __ $ 2,500.00
Bal€m€@ D“€ __ _ __ __ _ _ . __ _ __ _ $ M

2. The source of the compensation paid to me was:

l Debtor l:l Other (specify):
3. The source of compensation to be paid to me is:
- Debtor l:l Other (specify):

4. l l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates ofmy law
tirm.

l:l l have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy ofthe agreement, together with a list ofthe names ofthe people sharing in the compensation is attachcd.

5. ln return for the above-disclosed fee, I have agreed to render legal service for all aspects ofthe bankruptcy case, including:

Analysis ofter debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be requir'ed;

Repr'esentalion oflhe debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needcd]

Q__QU‘P

6. By agreement with the debtor(s), the above-disclosed fee does not include thc following service:

 

CERTIF lCAT 10N

l certify that the foregoing is a complete statement of any agreement or arrangement for payment to mc for representation ofthc debtor(s) in
this bankruptcy proceeding

September 5, 2018 /s/ Pasqua|e Ca|cagno

Darc Pasqua|e Ca|cagno
Sigmrlure o_//tltorney
Calcagno & Associates

 

 

900 South Avenue
Staten |s|and, NY10314

pca|cagno@firstgotham.com
Name oflaw/irm

 

 

 

 

Soflware Copyrighl (e) 2018 C|NGroup - www cincompass com

Case 1-18-45087-0@0

STATE OF NEW YORK
COUNTY OF SUFFOLK

DOC 16 Filed 10/29/18 Entered 10/29/18 12214:02

SS.I

LONI BRAGIN, being duly sworn deposes and says: deponent is not a party to
this action, is over 18 years of age and resides in Suffolk County, New York.

On October 29, 2018, deponent served the within:

NOTICE oF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed Wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the

State of New York:

Richard Tobing
240 244 Gordon Street
Staten lsland, NY 1 03 04

Ditech Financial LLC

c/o Gross Polowy, LLC

1 775 Wehrle Drive, Ste. 100
Williamsville, NY 14221

Wells F argo Bank, NA

c/o Gross Polowy_ LLC

1 775 Wehrle Drive, Ste. 100
Williamsville, NY 14221

Rushmore Loan Management Services, LLC
Gross Polowy, LLC

1 775 Wehrle Drive, Ste. 100

Williamsville, NY ]4221

Bayview Loan Servicing, LLC
Aldridge Pite, LLP

43 75 Jutland Drive, Ste. 200
P.O. Box 17933

San Diego, CA 92177

And upon the following parties, by the email-address designated by said parties for that purpose;

Ojj'ice of the United States Trustee
USTP.Regionl)ZBR.TF_RTDR(`¢`!_`nrsdoigov

Pasquale Calcagno, Esq.
Attorney for Debtor(s)
pcaleaanor_'E_r`lf_ii'Stt-_',Othaln.ct)m

 

Sworn to before me this
29th day of OCTOBER, 2018

/s/ Janine M Zarrilli
NOTARY PUBLIC

Janine M. Zarrilli

Notary Public, State ofNew York

No_ 01ZA5084708

Qualifred in Nassau County
Commission Expires September 8, 2021

/s/Loni Brag_in
LONI BRA GIN

